Exhibit 10.1

 

DG FASTCHANNEL, INC.
AMENDED AND RESTATED

2006 LONG-TERM STOCK INCENTIVE PLAN
(Amended and Restated as of March 29, 2011)

 

        1.    ESTABLISHMENT OF PLAN.    DG FastChannel, Inc. establishes the
“DG FastChannel, Inc. Amended and Restated 2006 Long-Term Stock Incentive Plan,”
effective as of the Effective Date. Awards granted under the Plan shall be
subject to the terms and conditions of the Plan as set forth herein, as it may
be amended from time to time.

 

        2.    PURPOSE.    The purposes of the Plan are (i) to offer selected
Employees, including Officers, Directors and Consultants of the Company and its
Affiliates an equity ownership interest and opportunity to participate in the
growth and financial success of the Company, (ii) to provide the Company an
opportunity to attract and retain the best available personnel for positions of
substantial responsibility, (iii) to create long-term value and to provide
incentives to such Employees, Directors and Consultants by means of
market-driven and performance-related stock-based awards to achieve long-term
performance goals, and (iv) to promote the growth and success of the Company’s
business by aligning the financial interests of Employees, Directors and
Consultants with that of the other stockholders of the Company. Toward these
objectives, the Plan provides for the grant of Options, Stock Appreciation
Rights, Restricted Stock Awards, and Restricted Stock Unit Awards, some of which
may be Performance Awards.

 

        3.    DEFINITIONS.    As used herein, unless the context requires
otherwise, the following terms shall have the meanings indicated below:

 

        (a)    “Affiliate” means (i) any corporation, partnership or other
entity which owns, directly or indirectly, a majority of the voting equity
securities of the Company, (ii) any corporation, partnership or other entity of
which a majority of the voting equity securities or equity interest is owned,
directly or indirectly, by the Company, and (iii) with respect to an Option that
is intended to be an Incentive Stock Option, (A) any “parent corporation” of the
Company, as defined in Section 424(e) of the Code or (B) any “subsidiary
corporation” of the Company as defined in Section 424(f) of the Code, any other
entity that is taxed as a corporation under Section 7701(a)(3) of the Code and
is a member of the “affiliated group” as defined in Section 1504(a) of the Code
of which the Company is the common parent, and any other entity as may be
permitted from time to time by the Code or by the Internal Revenue Service to be
an employer of Employees to whom Incentive Stock Options may be granted;
provided, however, that in each case the Affiliate must be consolidated in the
Company’s financial statements.

 

        (b)    “Award” means any right granted under the Plan, including an
Option, a Stock Appreciation Right, a Restricted Stock Award, a Restricted Stock
Unit Award, and a Performance Award, and whether granted singly or in
combination, to a Grantee pursuant to the terms, conditions and limitations that
the Committee may establish in order to fulfill the objectives of the Plan.

 

        (c)    “Award Agreement” means a written agreement with a Grantee with
respect to any Award, including any amendments thereto, and includes an Option
Agreement, a Stock Appreciation Rights Agreement, a Restricted Stock Agreement,
and a Restricted Stock Unit Agreement.

 

        (d)    “Board” means the Board of Directors of the Company.

 

        (e)    “Cause” means the meaning set forth in a then-effective written
employment agreement between the Grantee and the Company or an Affiliate or, in
the absence of such a definition in a then-effective written employment
agreement (in the determination of the Committee), shall mean (i) the habitual
neglect of the Grantee’s duties or failure by the Grantee to perform or observe
any substantial lawful obligation of the Grantee’s duties to the Company or any
Affiliate that is not remedied within thirty (30) days after written notice
thereof from the Company or the Board, (ii) an intentional violation or failure
by the Grantee to satisfy any policy or written agreement with the Company or an
Affiliate, (iii) the involvement by the Grantee in a transaction or act in
connection with the performance of duties to the Company or any Affiliate which
transaction or act is adverse to the interests of the Company or any Affiliate,
(iv) the intentional engagement by the Grantee in unfair competition with the
Company or any Affiliate, (v) the use

 

1

--------------------------------------------------------------------------------


 

of alcohol or drugs by the Grantee in a manner that affects the Grantee’s job
performance or could reasonably be expected to adversely affect the reputation
of the Company or any Affiliate, or (vi) the conviction of, or plea of nolo
contendere by the Grantee to, a felony or misdemeanor involving fraud,
embezzlement, theft or dishonesty or other criminal conduct against the Company
or any Affiliate.

 

        (f)    “Change in Control” of the Company means the occurrence of any of
the following events: (i) any “person” (as such term is used in Sections 13(d)
and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing 50 percent or more of the combined voting power of the
Company’s then outstanding securities; (ii) as a result of, or in connection
with, any tender offer or exchange offer, merger, or other business combination
(a “Transaction”), the persons who were directors of the Company immediately
before the Transaction shall cease to constitute a majority of the Board of the
Company or any successor to the Company; (iii) the Company is merged or
consolidated with another corporation and as a result of the merger or
consolidation less than 50 percent of the outstanding voting securities of the
surviving or resulting corporation shall then be owned in the aggregate by the
former stockholders of the Company; (iv) a tender offer or exchange offer is
made and consummated for the ownership of securities of the Company representing
50 percent or more of the combined voting power of the Company’s then
outstanding voting securities; or (v) the Company transfers substantially all of
its assets to another corporation which is not controlled by the Company.

 

        (g)    “Chief Executive Officer” means the individual serving at any
relevant time as the chief executive officer of the Company.

 

        (h)    “Code” means the Internal Revenue Code of 1986, as amended, and
any successor statute. Reference in the Plan to any section of the Code shall be
deemed to include any amendments or successor provisions to such section and any
Treasury regulations promulgated under such section.

 

        (i)    “Committee” means the committee (or committees), as constituted
from time to time, of the Board that is appointed by the Board to administer the
Plan, or if no such committee is appointed (or no such committee shall be in
existence at any relevant time), the term “Committee” for purposes of the Plan
shall mean the Board; provided, however, that while the Common Stock is publicly
traded, the Committee shall be a committee of the Board consisting solely of two
or more Outside Directors, in accordance with Section 162(m) of the Code, and/or
solely of two or more Non-Employee Directors, in accordance with Rule 16b-3, as
necessary and deemed desirable by the Board from time to time in each case to
satisfy such requirements with respect to Awards granted under the Plan. While
the Common Stock is listed for trading on any national securities exchange or
quoted on the Nasdaq Stock Market, the Committee’s members shall also satisfy
the “independence” criteria or be “independent directors” to the extent required
under the rules and regulations of the exchange or the Nasdaq Stock Market, as
applicable. While the Common Stock is not listed for trading on any national
securities exchange or quoted on the Nasdaq Stock Market, within the scope of
such authority, the Board or the Committee may (i) delegate to a committee of
one or more members of the Board who are not Outside Directors the authority to
grant Awards to eligible persons who are either (A) not then Covered Employees
and are not expected to be Covered Employees at the time of recognition of
income resulting from such Awards or (B) not persons with respect to whom the
Company wishes to comply with Section 162(m) of the Code and/or (ii) delegate to
a committee of one or more members of the Board who are not Non-Employee
Directors the authority to grant Awards to eligible persons who are not then
subject to Section 16 of the Exchange Act. The Board may assume any or all of
the powers and responsibilities prescribed for the Committee, and to the extent
it does so, the term “Committee” as used herein shall also be applicable to the
Board.

 

        (j)    “Common Stock” means the Common Stock, $0.001 par value per
share, of the Company or the common stock that the Company may in the future be
authorized to issue (as long as the common stock varies from that currently
authorized, if at all, only in amount of par value) in replacement or
substitution thereof.

 

        (k)    “Company” means DG FastChannel, Inc., a Delaware corporation.

 

2

--------------------------------------------------------------------------------


 

        (l)    “Consultant” means any person (other than an Employee or a
Director, solely with respect to rendering services in such person’s capacity as
a Director) who is engaged by the Company or any Affiliate to render consulting
or advisory services to the Company or such Affiliate and who is a “consultant
or advisor” within the meaning of Rule 701 promulgated under the Securities Act
or Form S-8 promulgated under the Securities Act, including any foreign national
who, but for the laws of his country, would be an employee of the Company or an
Affiliate.

 

        (m)    “Continuous Service” means that the provision of services to the
Company or an Affiliate in any capacity of Employee, Director or Consultant is
not interrupted or terminated. Except as otherwise provided in a particular
Award Agreement, service shall not be considered interrupted or terminated for
this purpose in the case of (i) any approved leave of absence, (ii) transfers
among the Company, any Affiliate, or any successor, in any capacity of Employee,
Director or Consultant, or (iii) any change in status as long as the individual
remains in the service of the Company or an Affiliate in any capacity of
Employee, Director or Consultant. An approved leave of absence shall include
sick leave, military leave, or any other authorized personal leave. For purposes
of each Incentive Stock Option, if such leave exceeds ninety (90) days, and
re-employment upon expiration of such leave is not guaranteed by statute or
contract, then the Incentive Stock Option shall be treated as a Non-Qualified
Stock Option on the day that is three (3) months and one (1) day following the
expiration of such ninety (90)-day period.

 

        (n)    “Covered Employee” means the Chief Executive Officer and the four
other most highly compensated officers of the Company for whom total
compensation is required to be reported to stockholders under Regulation S-K, as
determined for purposes of Section 162(m) of the Code.

 

        (o)    “Director” means a member of the Board.

 

        (p)    “Disability” means the “disability” of a person (i) as defined in
a then-effective written employment agreement with the Company or an Affiliate
that covers such person, (ii) if such person is not covered by a then-effective
written employment agreement with the Company or an Affiliate, as defined in a
then-effective long-term disability plan maintained by the Company that covers
such person, or (iii) if neither a then-effective employment agreement or a
long-term disability plan exists at any relevant time covering such person,
“Disability” means the permanent and total disability of a person within the
meaning of Section 22(e)(3) of the Code. For purposes of determining the time
during which an Incentive Stock Option may be exercised under the terms of an
Option Agreement, “Disability” means the permanent and total disability of a
person within the meaning of Section 22(e)(3) of the Code. Section 22(e)(3) of
the Code provides that an individual is totally and permanently disabled if he
or she is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than twelve (12) months.

 

        (q)    “Effective Date” means the date the Plan was approved by the
stockholders at the Company’s 2006 annual meeting.

 

        (r)    “Employee” means any person, including an Officer or Director,
who is employed, within the meaning of Section 3401 of the Code, by the Company
or an Affiliate. The provision of compensation by the Company or an Affiliate to
a Director solely with respect to such individual rendering services in the
capacity of a Director, however, shall not be sufficient to constitute
“employment” by the Company or that Affiliate.

 

        (s)    “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and any successor statute. Reference in the Plan to any section of the
Exchange Act shall be deemed to include any amendments or successor provisions
to such section and any rules and regulations relating to such section.

 

        (t)    “Fair Market Value” means, as of any date, the value of the
Common Stock determined as follows:

 

        (i)    If Common Stock has an established market by virtue of being
listed on any established stock exchange, traded on the Nasdaq Stock Market or
reported on the Over-the-Counter Bulletin

 

3

--------------------------------------------------------------------------------


 

Board published by the National Quotation Bureau, Inc., the Fair Market Value of
a share of Common Stock shall be the closing sales price for such a share of
Common Stock (or the closing bid, if no sales were reported) as quoted on such
exchange or market (or if the Common Stock is listed or traded on more than one
exchange or market, the exchange or market with the greatest volume of trading
in the Common Stock) or reported on the Over-the-Counter Bulletin Board for the
last market trading day prior to the day of determination, as reported in The
Wall Street Journal or such other source as the Committee deems reliable. If the
relevant date does not fall on a day on which the Common Stock has traded on
such securities exchange or market system, the date on which the Fair Market
Value shall be established shall be the last day on which the Common Stock was
so traded prior to the relevant date, or such other appropriate day as shall be
determined by the Board, in its sole discretion consistent with Section 409A of
the Code.

 

        (ii)   In the absence of any such established market for the Common
Stock, the Fair Market Value shall be determined in good faith by the reasonable
application by the Committee of a reasonable valuation method in accordance with
Section 409A of the Code.

 

        (u)    “Grantee” means an Employee, Director or Consultant to whom an
Award has been granted under the Plan.

 

        (v)    “Incentive Stock Option” means an Option granted to an Employee
under the Plan that meets the requirements of Section 422 of the Code.

 

        (w)    “Non-Employee Director” means a Director who either (i) is not an
Employee or Officer, does not receive compensation (directly or indirectly) from
the Company or an Affiliate in any capacity other than as a Director (except for
an amount as to which disclosure would not be required under Item 404(a) of
Regulation S-K), does not possess an interest in any other transaction as to
which disclosure would be required under Item 404(a) of Regulation S-K and is
not engaged in a business relationship as to which disclosure would be required
under Item 404(b) of Regulation S-K or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.

 

        (x)    “Non-Qualified Stock Option” means an Option granted under the
Plan that is not intended to be an Incentive Stock Option.

 

        (y)    “Officer” means a person who is an “officer” of the Company or
any Affiliate within the meaning of Section 16 of the Exchange Act (whether or
not the Company is subject to the requirements of the Exchange Act).

 

        (z)    “Option” means an Award in the form of a stock option granted
pursuant to Section 8 of the Plan to purchase a specified number of shares of
Common Stock during the Option period for a specified exercise price, whether
granted as an Incentive Stock Option or as a Non-Qualified Stock Option.

 

        (aa)    “Option Agreement” means the written agreement evidencing the
grant of an Option executed by the Company and the Optionee, including any
amendments thereto. Each Option Agreement shall be subject to the terms and
conditions of the Plan.

 

        (bb)    “Optionee” means an individual to whom an Option has been
granted under the Plan.

 

        (cc)    “Outside Director” means a Director who either (i) is not a
current employee of the Company or an “affiliated corporation” (within the
meaning of the Treasury regulations promulgated under Section 162(m) of the
Code), is not a former employee of the Company or an “affiliated corporation”
receiving compensation for prior services (other than benefits under a tax
qualified pension plan), has not been an officer of the Company or an
“affiliated corporation” at any time and is not currently receiving (within the
meaning of the Treasury regulations promulgated under Section 162(m) of the
Code) direct or indirect remuneration from the Company or an “affiliated
corporation” for services in any capacity other than as a Director, or (ii) is
otherwise considered an “outside director” for purposes of Section 162(m) of the
Code.

 

4

--------------------------------------------------------------------------------


 

        (dd)    “Performance Award” means a Restricted Stock Award or a
Restricted Stock Unit Award granted under Section 12 of the Plan to a Grantee
who is an Employee that becomes vested and earned solely on account of the
attainment of a specified performance target in relation to one or more
Performance Goals.

 

        (ee)    “Performance Goals” mean, with respect to any Performance Award,
the business criteria (and related factors) selected by the Committee at the
time of grant to measure the level of performance of the Company during the
Performance Period, in each case, prepared on the same basis as the financial
statements published for financial reporting purposes, except as adjusted
pursuant to Section 12(f). The Committee may select as the Performance Goals for
a Performance Period any one or combination of the following business criteria
that apply to the Grantee of the Performance Award, one or more business units,
divisions or Affiliates or the applicable sector of the Company, or the Company
as a whole, and if so desired by the Committee, by comparison with a peer group
of companies, as interpreted and defined, in each case, by the Committee, which
business criteria (to the extent applicable) will be determined in accordance
with generally accepted accounting principles:

 

          (i)  Net income as a percentage of revenue;

 

         (ii)  Earnings per share of Common Stock;

 

        (iii)  Earnings before interest, taxes, depreciation and amortization;

 

        (iv)  Return on net assets employed before interest and taxes;

 

         (v)  Operating margin as a percentage of revenue;

 

        (vi)  Safety performance relative to industry standards and the Company
annual target;

 

       (vii)  Strategic team goals;

 

      (viii)  Net operating profit after taxes;

 

        (ix)  Net operating profit after taxes per share of Common Stock;

 

         (x)  Return on invested capital;

 

        (xi)  Return on assets or net assets;

 

       (xii)  Total stockholder return;

 

      (xiii)  Relative total stockholder return (as compared with a peer group
of the Company);

 

      (xiv)  Earnings before income taxes;

 

       (xv)  Net income;

 

      (xvi)  Free cash flow;

 

     (xvii)  Free cash flow per share of Common Stock;

 

    (xviii)  Revenue (or any component thereof);

 

      (xix)  Revenue growth; or

 

       (xx)  Any other performance objective approved by the stockholders of the
Company in accordance with Section 162(m) of the Code.

 

        (ff)    “Performance Period” means that period established by the
Committee at the time any Performance Award is granted or, except in the case of
any grant to a Covered Employee, at any time

 

5

--------------------------------------------------------------------------------


 

thereafter, during which any Performance Goals specified by the Committee with
respect to such Award are to be measured.

 

        (gg)    “Plan”    means this DG FastChannel, Inc. Amended and Restated
2006 Long-Term Stock Incentive Plan as set forth herein and as it may be amended
from time to time.

 

        (hh)    “Qualifying Shares” means shares of Common Stock which either
(i) have been owned by the Grantee for more than six (6) months and have been
“paid for” within the meaning of Rule 144 promulgated under the Securities Act,
or (ii) were obtained by the Grantee in the public market.

 

        (ii)    “Regulation S-K” means Regulation S-K promulgated under the
Securities Act, as it may be amended from time to time, and any successor to
Regulation S-K. Reference in the Plan to any item of Regulation S-K shall be
deemed to include any amendments or successor provisions to such item.

 

        (jj)    “Restriction Period” means the period during which the Common
Stock under a Restricted Stock Award is nontransferable and subject to
“Forfeiture Restrictions” as defined in Section 10(b) of the Plan and set forth
in the related Restricted Stock Agreement.

 

        (kk)    “Restricted Stock Agreement” means the written agreement
evidencing the grant of a Restricted Stock Award executed by the Company and the
Grantee, including any amendments thereto. Each Restricted Stock Agreement shall
be subject to the terms and conditions of the Plan.

 

        (ll)    “Restricted Stock Award” means an Award granted under Section 10
of the Plan to a Grantee of shares of Common Stock issued to the Grantee for
such consideration, if any, and subject to such restrictions on transfer,
forfeiture provisions and other terms and conditions as are established by the
Committee.

 

        (mm)    “Restricted Stock Unit” means the right to receive shares of
Common Stock awarded under Section 11 of the Plan.

 

        (nn)    “Restricted Stock Unit Agreement” means the written agreement
evidencing the grant of a Restricted Stock Unit Award executed by the Company
and the Grantee, including any amendments thereto. Each Restricted Stock Unit
Agreement shall be subject to the terms and conditions of the Plan.

 

        (oo)    “Restricted Stock Unit Award” means an Award granted under
Section 11 of the Plan to a Grantee of Restricted Stock Units for such
consideration, if any, and subject to such restrictions on transfer, forfeiture
provisions and other terms and conditions as are established by the Committee.

 

        (pp)    “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange
Act, as it may be amended from time to time, and any successor to Rule 16b-3.

 

        (qq)    “Section” means a section of the Plan unless otherwise stated or
the context otherwise requires.

 

        (rr)    “Securities Act” means the Securities Act of 1933, as amended,
and any successor statute. Reference in the Plan to any section of the
Securities Act shall be deemed to include any amendments or successor provisions
to such section and any rules and regulations relating to such section.

 

        (ss)    “Stock Appreciation Right” means an Award granted under
Section 9 of the Plan to receive all or some portion of the increase in the
value of the shares of Common Stock to which such right relates as provided in
Section 9 hereof.

 

        (tt)    “Stock Appreciation Right Agreement” means a written agreement
with a Grantee with respect to an Award of Stock Appreciation Rights, including
any amendments thereto. Each Stock Appreciation Right Agreement shall be subject
to the terms and conditions of the Plan.

 

        (uu)    “Ten Percent Stockholder” means a person who owns (or is deemed
to own pursuant to Section 424(d) of the Code) at the time an Option is granted
stock possessing more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company or of any of its Affiliates.

 

6

--------------------------------------------------------------------------------


 

        4.    TYPES OF INCENTIVE AWARDS AVAILABLE UNDER THE PLAN.    Awards
granted under the Plan may be (i) Incentive Stock Options, (ii) Non-Qualified
Stock Options, (iii) Stock Appreciation Rights, (iv) Restricted Stock Awards,
(v) Restricted Stock Unit Awards, and (vi) Performance Awards. An Option may be
granted in tandem with a Stock Appreciation Right.

 

        5.    SHARES SUBJECT TO PLAN.

 

        (a)    Maximum Shares Subject to Plan.    Subject to adjustment pursuant
to Section 14(a) hereof, the total amount of Common Stock with respect to which
Awards may be granted under the Plan shall not exceed 2,200,000 shares. At all
times during the term of the Plan, the Company shall reserve and keep available
such number of shares of Common Stock as will be required to satisfy the
requirements of outstanding Awards under the Plan. The number of shares reserved
for issuance under the Plan shall be reduced only to the extent that shares of
Common Stock are actually issued in connection with the exercise or settlement
of an Award. Any shares of Common Stock covered by an Award (or a portion of an
Award) that is forfeited or canceled or that expires without being exercised or
settled shall be deemed not to have been issued for purposes of determining the
maximum aggregate number of shares of Common Stock which may be issued under the
Plan and shall again be available to be subject to Awards under the Plan. If an
Option is issued in tandem with a Stock Appreciation Right and all or a portion
of the Option is cancelled as provided for in Section 9(b)(iii) in connection
with the exercise of the related Stock Appreciation Right, the shares of Common
Stock that were subject to the portion of the Option so cancelled will not again
be available for grant under the Plan. In addition, shares of Common Stock
withheld pursuant to the Plan to pay taxes and shares of Common stock used in
the exercise of an Option as described in Section 8(d) in a “same day” or
“margin” arrangement shall reduce the number of shares available for Awards
under the Plan. Nothing in this Section 5 shall impair the right of the Company
to reduce the number of outstanding shares of Common Stock pursuant to
repurchases, redemptions, or otherwise; provided, however, that no reduction in
the number of outstanding shares of Common Stock shall (i) impair the validity
of any outstanding Award, whether or not that Award is fully vested or
exercisable, or (ii) impair the status of any shares of Common Stock previously
issued pursuant to an Award as duly authorized, validly issued, fully paid and
nonassessable. The shares to be delivered under the Plan shall be made available
from (i) authorized but unissued shares of Common Stock, or (ii) Common Stock
held in the treasury of the Company, in each situation as the Committee may
determine from time to time in its sole discretion.

 

        (b)    Registration and Listing of Shares.    From time to time, the
Board and appropriate Officers shall be and are authorized to take whatever
actions are necessary to file required documents with governmental authorities,
stock exchanges and other appropriate persons to register, list and otherwise
make shares of Common Stock available for issuance pursuant to Awards.

 

        6.    ELIGIBILITY.    Awards other than Incentive Stock Options may be
granted to Employees, Officers, Directors, and Consultants. Incentive Stock
Options may be granted only to Employees (including Officers and Directors who
are also Employees), as limited by clause (iii) of Section 3(a). The Committee,
in its sole discretion, shall select the recipients of Awards. A Grantee may be
granted more than one Award under the Plan, and Awards may be granted at any
time or times during the term of the Plan. The grant of an Award to an Employee,
Officer, Director or Consultant shall not be deemed either to entitle that
individual to, or to disqualify that individual from, participation in any other
grant of Awards under the Plan.

 

        7.    LIMITATION ON INDIVIDUAL AWARDS.    No person shall be granted
Awards during any fiscal year of the Company covering more than 100,000 shares
of Common Stock. Notwithstanding the preceding sentence, in connection with the
commencement of a person’s Continuous Service, a person may be granted Awards
covering up to an additional 50,000 shares of Common Stock that shall not count
against the limit in the preceding sentence. The limitations set forth in the
preceding sentences shall be applied in a manner which will permit compensation
generated under the Plan, where appropriate, to constitute “performance-based”
compensation for purposes of Section 162(m) of the Code, including counting
against such maximum number of shares, to the extent required under
Section 162(m) of the Code and applicable interpretive authority thereunder, any
shares of Common Stock subject to Options or other Awards that are canceled or
repriced.

 

7

--------------------------------------------------------------------------------


 

        8.    OPTIONS.

 

        (a)    Grant of Options.    The Committee shall determine (i) whether
each Option shall be granted as an Incentive Stock Option or as a Non-Qualified
Stock Option and (ii) the provisions, terms, and conditions of each Option
including, but not limited to, the vesting schedule, the number of shares of
Common Stock subject to the Option, the exercise price of the Option, the period
during which the Option may be exercised, forfeiture provisions, methods of
payment, and all other terms and conditions of the Option.

 

        (b)    Limitations on Incentive Stock Options.    The aggregate Fair
Market Value (determined as of the date of grant of an Option) of Common Stock
which any Employee is first eligible to purchase during any calendar year by
exercise of Incentive Stock Options granted under the Plan and by exercise of
incentive stock options (within the meaning of Section 422 of the Code) granted
under any other incentive stock option plan of the Company or an Affiliate shall
not exceed $100,000. If the Fair Market Value of stock with respect to which all
incentive stock options described in the preceding sentence held by any one
Optionee are exercisable for the first time by such Optionee during any calendar
year exceeds $100,000, the Options (that are intended to be Incentive Stock
Options on the date of grant thereof) for the first $100,000 worth of shares of
Common Stock to become exercisable in such year shall be deemed to constitute
incentive stock options within the meaning of Section 422 of the Code and the
Options (that are intended to be Incentive Stock Options on the date of grant
thereof) for the shares of Common Stock in the amount in excess of $100,000 that
become exercisable in that calendar year shall be treated as Non-Qualified Stock
Options. If the Code is amended after the effective date of the Plan to provide
for a different limit than the one described in this Section 8(b), such
different limit shall be incorporated herein and shall apply to any Options
granted after the effective date of such amendment.

 

        (c)    Acquisitions and Other Transactions.    Notwithstanding the
provisions of Section 13(g), in the case of an Option issued or assumed pursuant
to Section 13(g), the exercise price and number of shares for the Option shall
be determined in accordance with the principles of Sections 409A and 424(a) of
the Code.  The Committee also may grant Options under the Plan in settlement of
or substitution for, outstanding options or obligations to grant future options
in connection with the Company or an Affiliate acquiring another entity, an
interest in another entity or an additional interest in an Affiliate whether by
merger, stock purchase, asset purchase or other form of transaction.

 

        (d)    Payment or Exercise.    Payment for the shares of Common Stock to
be purchased upon exercise of an Option may be made in cash (by check) or, if
elected by the Optionee and approved by the Committee, in one or more of the
following methods which must be stated in the Option Agreement (at the date of
grant with respect to any Option granted as an Incentive Stock Option) and where
permitted by law: (i) if the Common Stock has an established market as described
in clause (i) of Section 3(t), through a “same day sale” arrangement between the
Optionee and a broker-dealer that is a member of the National Association of
Securities Dealers, Inc. (an “NASD Dealer”) whereby the Optionee irrevocably
elects to exercise the Option and to sell a portion of the shares of Common
Stock so purchased to pay for the exercise price and whereby the NASD Dealer
irrevocably commits upon receipt of such shares of Common Stock to forward the
exercise price directly to the Company; (ii) if the Common Stock has an
established market as described in clause (i) of Section 3(t), through a
“margin” commitment from the Optionee and an NASD Dealer whereby the Optionee
irrevocably elects to exercise the Option and to pledge the shares of Common
Stock so purchased to the NASD Dealer in a margin account as security for a loan
from the NASD Dealer in the amount of the exercise price, and whereby the NASD
Dealer irrevocably commits upon receipt of such shares of Common Stock to
forward the exercise price directly to the Company; or (iii) by surrender for
cancellation of Qualifying Shares at the Fair Market Value per share at the time
of exercise (provided that such surrender does not result in an accounting
charge for the Company). No shares of Common Stock may be issued until full
payment of the purchase price therefor has been made.

 

        (e)    Modification, Extension and Renewal of Options.    The Committee
shall have the power to modify, cancel, extend or renew outstanding Options and
to authorize the grant of new Options and/or Restricted Stock Awards in
substitution therefor (regardless of whether any such action would be treated as
a repricing for financial accounting or other purposes), provided that (except
as permitted by Section 14(a) of the Plan) any such action may not, without the
written consent of any Optionee, (i) impair any rights under any Option
previously granted to such Optionee, (ii) cause the Option or the Plan to become
subject to Section 409A of the Code, or (iii) cause any Option to lose its
status as “performance-based”

 

8

--------------------------------------------------------------------------------


 

compensation under Section 162(m) of the Code. Any outstanding Incentive Stock
Option that is modified, extended, renewed or otherwise altered will be treated
in accordance with Section 424(h) of the Code.

 

        (f)    Privileges of Stock Ownership.    No Optionee will have any of
the rights of a stockholder with respect to any shares of Common Stock subject
to an Option until such Option is properly exercised and the purchased shares
are issued and delivered to the Optionee, as evidenced by an appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company. No adjustment shall be made for dividends or distributions or other
rights for which the record date is prior to such date of such issuance and
delivery, except as provided in the Plan.

 

        9.    STOCK APPRECIATION RIGHTS.

 

        (a)    Stock Appreciation Rights.    A Stock Appreciation Right is a
right to receive, upon exercise of the right, shares of Common Stock or their
cash equivalent in an amount equal to the increase in Fair Market Value of the
Common Stock between the grant and exercise dates. The Committee, from time to
time, subject to the terms and provisions of the Plan, may grant to an eligible
Employee, Director or Consultant Stock Appreciation Rights if (i) the exercise
price of the Stock Appreciation Right is not less than the Fair Market Value of
the Common Stock on the grant date of the Award, (ii) the Stock Appreciation
Right will be settled only in shares of Common Stock (unless settlement in the
form of cash would not cause a Stock Appreciation Right or the Plan to become
subject to Section 409A of the Code), and (iii) the Stock Appreciation Right
does not include any feature for the deferral of compensation other than the
time between the Stock Appreciation Right grant and exercise or any other
feature that would cause the Stock Appreciation Right or the Plan to become
subject to Section 409A of the Code. In addition, a Stock Appreciation Right may
be related to an Option, or issued “in tandem” with an Option, only if such an
arrangement would not cause the Stock Appreciation Right, the Option or the Plan
to become subject to Section 409A of the Code. The terms and conditions of a
Stock Appreciation Right shall be set forth in a Stock Appreciation Right
Agreement or may be included in an Option Agreement (which need not be the same
for each Grantee) in such form as the Committee approves, but which is not
inconsistent with the Plan. With respect to Stock Appreciation Rights that are
subject to Section 16 of the Exchange Act, the Committee shall retain sole
discretion (i) to determine the form in which payment of the Stock Appreciation
Right will be made (i.e., cash, securities or any combination thereof), or
(ii) to approve an election by a Grantee to receive cash in full or partial
settlement of Stock Appreciation Rights. The number of shares reserved for
issuance under the Plan shall be reduced only to the extent that shares of
Common Stock are actually issued in connection with the exercise or settlement
of an Award and as provided in Section 9(b)(iii).

 

        (b)    Stock Appreciation Right Related to an Option.    If permitted
pursuant to the conditions and limitations contained in Section 9(a), a Stock
Appreciation Right granted in connection with an Option shall cover the same
shares of Common Stock covered by the Option (or such lesser number of shares of
Common Stock as the Committee may determine) and shall, except as provided in
this Section 9(b), be subject to the same terms and conditions as the related
Option and the following:

 

        (i)    Exercise.    A Stock Appreciation Right granted in connection
with an Option shall be exercisable at such time or times and only to the extent
that the related Option is exercisable, and will not be transferable except to
the extent the related Option may be transferable.

 

        (ii)    Amount Payable.    Upon the exercise of a Stock Appreciation
Right related to an Option, the Grantee shall be entitled to receive an amount
payable in whole shares of Common Stock determined by multiplying (A) the excess
of the Fair Market Value of a share of Common Stock on the date of exercise of
such Stock Appreciation Right over the Option exercise price of the Stock
Appreciation Right, by (B) the number of shares of Common Stock as to which such
Stock Appreciation Right is being exercised. Notwithstanding the foregoing, the
Committee may limit in any manner the amount payable with respect to any Stock
Appreciation Right by including such a limit in the applicable Stock
Appreciation Right Agreement.

 

        (iii)    Treatment of Related Options and Stock Appreciation Rights Upon
Exercise.    Upon the exercise of a Stock Appreciation Right granted in
connection with an Option, the Option shall

 

9

--------------------------------------------------------------------------------


 

be canceled to the extent of the number of shares of Common Stock as to which
the Stock Appreciation Right is exercised, and upon the exercise of an Option
granted in connection with a Stock Appreciation Right, the Stock Appreciation
Right shall be canceled to the extent of the number of shares of Common Stock as
to which the Option is exercised or surrendered. The shares reserved for
issuance under the Plan shall be reduced by the number of shares of Common Stock
that were covered by the Option cancelled in connection with the exercise of the
Stock Appreciation Right.

 

        (c)    Stock Appreciation Right Unrelated to an Option.    A Stock
Appreciation Right unrelated to an Option shall cover such number of shares of
Common Stock as the Committee shall determine.

 

        (i)    Terms; Duration.    A Stock Appreciation Right unrelated to an
Option shall contain such terms and conditions as to exercisability, vesting and
duration as the Committee shall determine, but in no event shall any such right
have a term of greater than ten (10) years. However, each Stock Appreciation
Right shall be exercisable only during such portion of its term as the Committee
shall determine and, unless provided otherwise by the specific provisions of the
Stock Appreciation Right Agreement, only if the Grantee’s Continuous Service has
not terminated at the time of such exercise.

 

        (ii)    Amount Payable.    Upon exercise of a Stock Appreciation Right
unrelated to an Option, the Grantee shall be entitled to receive an amount
payable in whole shares of Common Stock determined by multiplying (A) the excess
of the Fair Market Value of a share of Common Stock on the date of exercise of
such Stock Appreciation Right over the Fair Market Value of a share of Common
Stock on the date the Stock Appreciation Right was granted, by (B) the number of
shares of Common Stock as to which the Stock Appreciation Right is being
exercised. Notwithstanding the foregoing, the Committee may limit in any manner
the amount payable with respect to any Stock Appreciation Right by including
such a limit in the applicable Stock Appreciation Right Agreement.

 

        (iii)    Non-Transferability.    No Stock Appreciation Right unrelated
to an Option shall be transferable by the Grantee otherwise than by will or the
laws of descent and distribution, and such Stock Appreciation Right shall be
exercisable during the lifetime of such Grantee only by the Grantee or his
guardian or legal representative.

 

        10.    RESTRICTED STOCK AWARDS.

 

        (a)    Restricted Stock Awards.    A Restricted Stock Award is a grant
of shares of Common Stock for such consideration, if any, and subject to such
restrictions on transfer, forfeiture provisions and other terms and conditions
as are established by the Committee. Each Restricted Stock Agreement shall be in
such form and shall contain such terms and conditions as the Committee shall
deem appropriate. The terms and conditions of such Restricted Stock Agreements
may change from time to time, and the terms and conditions of separate
Restricted Stock Agreements need not be identical, but each such Restricted
Stock Agreement shall be subject to the terms and conditions of this Section 10.

 

        (b)    Forfeiture Restrictions.    Shares of Common Stock that are the
subject of a Restricted Stock Award shall be subject to restrictions on
disposition by the Grantee and to an obligation of the Grantee to forfeit and
surrender the shares to the Company under certain circumstances (the “Forfeiture
Restrictions”). The Forfeiture Restrictions shall be determined by the Committee
in its sole discretion, and the Committee may provide that the Forfeiture
Restrictions shall lapse on the passage of time, the attainment of one or more
performance targets established by the Committee, or the occurrence of such
other event or events determined to be appropriate by the Committee. The
Forfeiture Restrictions, if any, applicable to a particular Restricted Stock
Award (which may differ from any other such Restricted Stock Award) shall be
stated in the Restricted Stock Agreement.

 

        (c)    Rights as Stockholder.    At the time any Restricted Stock Award
is granted under the Plan, the Company and the Grantee shall enter into a
Restricted Stock Agreement setting forth each of the matters addressed in this
Section 10 and such other matters as the Committee may determine to be
appropriate.

 

10

--------------------------------------------------------------------------------


 

Shares of Common Stock awarded pursuant to a Restricted Stock Award shall be
represented by a stock certificate registered in the name of the Grantee of such
Restricted Stock Award or by a book entry account with the Company’s transfer
agent. The Grantee shall have the right to receive dividends with respect to the
shares of Common Stock subject to a Restricted Stock Award, to vote the shares
of Common Stock subject thereto and to enjoy all other stockholder rights with
respect to the shares of Common Stock subject thereto, except that, unless
provided otherwise in the Plan or in the Restricted Stock Agreement, (i) the
Grantee shall not be entitled to delivery of the share certificate evidencing
the shares of Common Stock until the Forfeiture Restrictions have expired,
(ii) the Company or an escrow agent shall retain custody of the share
certificate evidencing the shares of Common Stock (or such shares shall be held
in a book entry account with the Company’s transfer agent) until the Forfeiture
Restrictions expire, (iii) the Grantee may not sell, transfer, pledge, exchange,
hypothecate or otherwise dispose of the shares of Common Stock until the
Forfeiture Restrictions have expired, and (iv) a breach of the terms and
conditions established by the Committee pursuant to the Restricted Stock
Agreement shall cause a forfeiture of the Restricted Stock Award. At the time of
such Award, the Committee may, in its sole discretion, prescribe additional
terms, conditions or restrictions relating to Restricted Stock Award, including
rules pertaining to the termination of the Grantee’s Continuous Service (by
retirement, Disability, death or otherwise) prior to expiration of the
Forfeiture Restrictions. Such additional terms, conditions or restrictions shall
also be set forth in a Restricted Stock Agreement made in connection with the
Restricted Stock Award.

 

(d)    Stock Certificate Delivery and Rights and Obligations of the
Grantee.    One or more stock certificates representing shares of Common Stock,
free of Forfeiture Restrictions, shall be delivered to the Grantee promptly
after, and only after, the Forfeiture Restrictions have expired and the Grantee
has satisfied all applicable Federal, state and local income and employment tax
withholding requirements. Each Restricted Stock Agreement shall require that
(i) the Grantee, by his or her acceptance of the Restricted Stock Award, shall
irrevocably grant to the Company a power of attorney to transfer any shares so
forfeited to the Company, agrees to execute any documents requested by the
Company in connection with such forfeiture and transfer, and (ii) such
provisions regarding transfers of forfeited shares shall be specifically
performable by the Company in a court of equity or law.

 

(e)    Restriction Period.    The Restriction Period for a Restricted Stock
Award shall commence on the date of grant of the Restricted Stock Award and,
unless otherwise established by the Committee and stated in the Restricted Stock
Award Agreement, shall expire upon satisfaction of the conditions set forth in
the Restricted Stock Agreement pursuant to which the Forfeiture Restrictions
will lapse.

 

(f)    Securities Restrictions.    The Committee may impose other conditions on
any shares of Common Stock subject to a Restricted Stock Award as it may deem
advisable, including (i) restrictions under applicable state or federal
securities laws, and (ii) the requirements of any stock exchange or national
market system upon which shares of Common Stock are then listed or quoted.

 

(g)    Payment for Restricted Stock.    The Committee shall determine the amount
and form of any payment for shares of Common Stock received pursuant to a
Restricted Stock Award. In the absence of such a determination, the Grantee
shall not be required to make any payment for shares of Common Stock received
pursuant to a Restricted Stock Award, except to the extent otherwise required by
law.

 

(h)    Forfeiture of Restricted Stock.    Subject to the provisions of the
particular Restricted Stock Agreement, upon termination of the Grantee’s
Continuous Service during the Restriction Period, the shares of Common Stock
subject to the Restricted Stock Award shall be forfeited by the Grantee. Upon
any forfeiture, all rights of the Grantee with respect to the forfeited shares
of the Common Stock subject to the Restricted Stock Award shall cease and
terminate, without any further obligation on the part of the Company, except
that if so provided in the Restricted Stock Agreement applicable to the
Restricted Stock Award, the Company shall repurchase each of the shares of
Common Stock forfeited for the purchase price per share, if any, paid by the
Grantee. The Committee will have discretion to determine whether the Continuous
Service of a Grantee has terminated and the date on which such Continuous
Service terminates and whether the Grantee’s Continuous Service terminated as a
result of the Disability of the Grantee.

 

(i)    Lapse of Forfeiture Restrictions in Certain Events; Committee’s
Discretion.    Notwithstanding the provisions of Section 10(h) or any other
provision in the Plan to the contrary, the Committee may, in its

 

11

--------------------------------------------------------------------------------


 

discretion and as of a date determined by the Committee, fully vest any or all
Common Stock awarded to the Grantee pursuant to a Restricted Stock Award, and
upon such vesting, all Forfeiture Restrictions applicable to such Restricted
Stock Award shall lapse or terminate. Any action by the Committee pursuant to
this Section 10(i) may vary among individual Grantees and may vary among the
Restricted Stock Awards held by any individual Grantee. Notwithstanding the
preceding provisions of this Section 10(i), the Committee may not take any
action described in this Section 10(i) with respect to a Restricted Stock Award
that has been granted to a Covered Employee if such Award has been designed to
meet the exception for performance-based compensation under Section 162(m) of
the Code.

 

(j)    Notice of Election Under 83(b).    Each Grantee making an election under
Section 83(b) of the Code shall provide a copy thereof to the Company within
thirty (30) days of the filing of such election with the Internal Revenue
Service.

 

12

--------------------------------------------------------------------------------


 

11.    RESTRICTED STOCK UNIT AWARDS.

 

(a)    Restricted Stock Unit Awards.    A Restricted Stock Unit Award is a grant
of Restricted Stock Units for such consideration, if any, and subject to such
restrictions on transfer, forfeiture provisions and other terms and conditions
as are established by the Committee. Each Restricted Stock Unit Agreement shall
be in such form and shall contain such terms and conditions as the Committee
shall deem appropriate. The terms and conditions of such Restricted Stock Unit
Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Unit Agreements need not be identical, but each such
Restricted Stock Unit Agreement shall be subject to the terms and conditions of
this Section 11.

 

(b)    Vesting of Restricted Stock Units.    At the time of grant, the Committee
shall specify the date or dates on which the Restricted Stock Units shall become
fully vested and nonforfeitable, and may specify such conditions to vesting as
it deems appropriate, including, without limitation, vesting based upon the
passage of time, the attainment of one or more performance targets established
by the Committee, or the occurrence of such other event or events determined to
be appropriate by the Committee.  The vesting provisions applicable to a
particular Restricted Stock Unit Award (which may differ from any other such
Restricted Stock Unit Award) shall be stated in the Restricted Stock Unit
Agreement.

 

(c)    No Rights as Shareholder.    Unless otherwise determined by the
Committee, a Grantee who is awarded Restricted Stock Units shall possess no
incidents of ownership with respect to the shares of Common Stock represented by
such Restricted Stock Units, unless and until such shares are transferred to the
Grantee pursuant to the terms of this Plan and the Restricted Stock Unit
Agreement.

 

(d)    Payment for Restricted Stock Units.    The Committee shall determine the
amount and form of any payment for Restricted Stock Units received pursuant to a
Restricted Stock Unit Award; provided, however, that the value of the
consideration shall not be less than the par value of a share of Common Stock,
unless otherwise permitted by applicable law. In the absence of such a
determination, the Grantee shall not be required to make any payment with
respect to any Restricted Stock Unit Award, except to the extent otherwise
required by law.

 

(e)    Maturity and Payment.     At the time of grant, the Committee shall
specify the maturity date applicable to each Restricted Stock Unit Award which
shall be no earlier than the vesting date or dates of the Restricted Stock Unit
Award and may be determined at the election of the Grantee (if permitted by the
applicable Award Agreement); provided that, except as otherwise expressly set
forth in an applicable Restricted Stock Unit Agreement, the maturity date
relating to each Restricted Stock Unit shall not occur following the later of
(i) the 15th day of the third month following the end of calendar year in which
the applicable portion of the Restricted Stock Unit vests; or (ii) the 15th day
of the third month following the end of the Company’s fiscal year in which the
applicable portion of the Restricted Stock Unit vests. On the maturity date, the
Company shall, subject to Section 13(e) and the satisfaction by the Grantee of
all applicable federal, state and local income and employment tax withholding
requirements, transfer to the Grantee one unrestricted, fully transferable share
of Common Stock for each Restricted Stock Unit scheduled to be paid out on such
date and not previously forfeited, or in the sole discretion of the Committee,
an amount in cash equal to the Fair Market Value of such shares on the maturity
date or a combination of cash and Common Stock as determined by the Committee.

 

(f)    Lapse of Forfeiture Restrictions in Certain Events; Committee’s
Discretion.    Notwithstanding the provisions of Section 11(b) or any other
provision in the Plan to the contrary, the Committee may, in its discretion and
as of a date determined by the Committee, fully vest any or all Restricted Stock
Units awarded to the Grantee pursuant to a Restricted Stock Unit Award. Any
action by the Committee pursuant to this Section 11(f) may vary among individual
Grantees and may vary among the Restricted Stock Unit Awards held by any
individual Grantee. Notwithstanding the preceding provisions of this
Section 11(f), the Committee may not take any action described in this
Section 11(f) with respect to a Restricted Stock Unit Award that has been
granted to a Covered Employee if such Award has been designed to meet the
exception for performance-based compensation under Section 162(m) of the Code.

 

13

--------------------------------------------------------------------------------


 

12.    PERFORMANCE AWARDS.

 

(a)    Designation as a Performance Award.    The Committee shall have the right
to designate any Restricted Stock Award or Restricted Stock Unit Award as a
Performance Award. Performance Awards may be granted only to Employees.

 

(b)    Performance Awards.    In the case of any Performance Award to any person
who is or may become a Covered Employee during the Performance Period or before
payment of the Award, the Committee may grant such Award as a Performance Award
that is intended to comply with the requirements of Section 162(m) of the Code,
as determined by the Committee, in the amount and pursuant to the terms and
conditions that the Committee may determine and set forth in the Restricted
Stock Agreement or Restricted Stock Unit Agreement, as applicable, subject to
the provisions of this Section 12.

 

(c)    Performance Period.    Performance Awards will be awarded in connection
with a Performance Period, as determined by the Committee in its discretion;
provided, however, that a Performance Period may be no shorter than twelve
(12) months for any Performance Awards granted to a Covered Employee.

 

(d)    Eligible Grantees.    Prior to the commencement of a Performance Period,
the Committee shall determine the Employees who will be eligible to receive a
Performance Award with respect to that Performance Period; provided that the
Committee may determine the eligibility of any Employee, other than a Covered
Employee, after the commencement of the Performance Period. The Committee shall
provide a Restricted Stock Agreement or Restricted Stock Unit Agreement, as
applicable, to each Grantee who receives a grant of a Performance Award under
the Plan as soon as administratively feasible after such Grantee receives such
Award. A Restricted Stock Agreement or Restricted Stock Unit Agreement, as
applicable, for a Performance Award shall specify the applicable Performance
Period, and the Performance Goals, specific performance factors and targets
related to the Performance Goals, award criteria and the targeted amount of his
or her Performance Award, as well as any other applicable terms of the
Performance Award for which the Grantee is eligible.

 

(e)    Performance Goals; Specific Performance Targets; Award Criteria.    Prior
to the commencement of each Performance Period, the Committee shall fix and
establish in writing (i) the Performance Goals that will apply to that
Performance Period with respect to each Performance Award; (ii) with respect to
Performance Goals, the specific performance factors and targets related to each
Grantee and, if achieved, the targeted amount of the Grantee’s Performance
Award; and (iii) subject to Section 12(f) below, the criteria for computing the
amount that will be paid with respect to each level of attained performance. The
Committee shall also set forth the minimum level of performance, based on
objective factors and criteria, that must be attained during the Performance
Period before any Performance Goal is deemed to be attained and any Performance
Award will be earned and become payable, and the percentage of the Performance
Award that will become earned and payable upon attainment of various levels of
performance that equal or exceed the minimum required level.

 

(f)    Adjustments.

 

(i)    In order to assure the incentive features of the Plan and to avoid
distortion in the operation of the Plan, the Committee may make adjustments in
the Performance Goals, specific performance factors and targets related to those
Performance Goals and award criteria established by it for any Performance
Period under this Section 12(f) whether before or after the end of the
Performance Period to the extent it deems appropriate in its sole discretion,
which shall be conclusive and binding upon all parties concerned, to compensate
for or reflect any changes which may have occurred during the Performance Period
which significantly affect factors that formed part of the basis upon which such
Performance Goals, specific performance targets related to those Performance
Goals and award criteria were determined. Such changes may include, without
limitation, changes in accounting practices, tax, regulatory or other laws or
regulations or economic changes not in the ordinary course of business cycles.
The Committee also reserves the right to adjust Performance Awards to insulate
them from the effects of unanticipated, extraordinary, major business
developments, such as a special asset writedown, sale of a division and other
unusual events. The determination of financial performance achieved for any
Performance Period may, but need not be, adjusted by the Committee to reflect
such extraordinary, major business developments. Any such determination shall
not be affected by subsequent adjustments or restatements.

 

14

--------------------------------------------------------------------------------


 

(ii)   In the event of any change in outstanding shares of the Company by reason
of any stock dividend or split, recapitalization, merger, consolidation,
combination or exchange of shares or other similar corporate change, the
Committee shall make such adjustments, if any, that it deems appropriate in the
Performance Goals, specific performance factors and targets related to those
Performance Goals and award criteria established by it under this
Section 12(f) for any Performance Period not then completed. Any and all such
adjustments shall be conclusive and binding upon all parties concerned.

 

(iii)  Notwithstanding the foregoing provisions of this Section 12(f), the
Committee shall have no discretion to modify or waive the Performance Goals or
conditions to the grant or vesting of a Performance Award or to increase the
amount payable to any Grantee that would otherwise be due upon attainment of the
Performance Goals, unless such Award is not intended to qualify as qualified
performance-based compensation under Section 162(m) of the Code and the relevant
Restricted Stock Agreement or Restricted Stock Unit Agreement, as applicable,
provides for such discretion.

 

(g)    Section 162(m) of the Code.    If the Committee intends for a Performance
Award to be granted and administered in a manner designed to preserve the
deductibility of the compensation resulting from such Award in accordance with
Section 162(m) of the Code, it is the intent of the Company and the Committee
that this Section 12 be interpreted in a manner that satisfies the applicable
requirements of Section 162(m)(4)(C) of the Code, and that the Plan be operated
so that the Company may take a full tax deduction for such Performance Awards.
If any provision of the Plan or any Performance Award would otherwise frustrate
or conflict with this intent, that provision shall be interpreted and deemed
amended so as to avoid this conflict and such terms or provisions shall be
deemed inoperative to the extent necessary to avoid the conflict with the
requirements of Section 162(m) of the Code without invalidating the remaining
provisions hereof. Without limiting the generality of the preceding provisions
of this Section 12(g), the Committee may apply any restrictions it deems
appropriate to the payment of dividends or Dividend Equivalents declared with
respect to shares of Common Stock or Restricted Stock Units covered by a
Performance Award, such that the dividends or Dividend Equivalents and/or the
shares of Common Stock maintain eligibility for the “performance-compensation
exception” under Section 162(m) of the Code. In the event that any dividend or
Dividend Equivalent constitutes a derivative security or an equity security
pursuant to the rules under Section 16 of the Exchange Act, if applicable, such
dividend or Dividend Equivalent shall be subject to a vesting period equal to
the remaining vesting period of the shares of Common Stock or Restricted Stock
Units, as applicable, subject to the Performance Award with respect to which the
dividend or Dividend Equivalent is paid.

 

13.    GENERAL PROVISIONS REGARDING AWARDS.

 

(a)    Form of Award Agreement.    Each Award granted under the Plan shall be
evidenced by a written Award Agreement in such form (which need not be the same
for each Grantee) as the Committee from time to time approves, but which is not
inconsistent with the Plan, including any provisions that may be necessary to
assure that any Option that is intended to be an Incentive Stock Option will
comply with Section 422 of the Code.

 

(b)    Awards Criteria.    In determining the amount and value of Awards to be
granted, the Committee may take into account the responsibility level,
performance, potential, other Awards and such other considerations with respect
to a Grantee as it deems appropriate. The terms of an Award Agreement may
provide that the amount payable as an Award may be adjusted for dividends or
dividend equivalents.

 

(c)    Date of Grant.    The date of grant of an Award will be the date
specified by the Committee as the effective date of the grant of an Award or, if
the Committee does not so specify, will be the date on which the Committee makes
the determination to grant such Award. The Award Agreement evidencing the Award
will be delivered to the Grantee with a copy of the Plan and other relevant
Award documents within a reasonable time after the date of grant.

 

(d)    Stock Price.    The exercise price or other measurement of stock value
relative to any Award shall be the price determined by the Committee (but, if
required by applicable law, shall be not less than the par value of the shares
of Common Stock on the date of grant of the Award). The exercise price of any
Option shall not be less than 100% of the Fair Market Value of the shares of
Common Stock for the date of

 

15

--------------------------------------------------------------------------------


 

grant of the Option; provided, however, the exercise price of any Option granted
to a Ten Percent Stockholder shall not be less than 110% of the Fair Market
Value of the shares of Common Stock for the date of grant of the Option.

 

(e)    Period of Award.    Awards shall be exercisable or payable within the
time or times or upon the event or events determined by the Committee and set
forth in the Award Agreement. Unless otherwise provided in an Award Agreement,
Awards other than Restricted Stock Awards or Restricted Stock Unit Awards shall
terminate on (and no longer be exercisable or payable after) the earlier of:
(i) ten (10) years from the date of grant of the Award; (ii) for an Incentive
Stock Option granted to a Ten Percent Stockholder, five (5) years from the date
of grant of the Option; (iii) three (3) months after the Grantee is no longer
serving in any capacity as an Employee, Consultant or Director of the Company
for a reason other than the death or Disability of the Grantee; (iv) six
(6) months after death of the Grantee; or (v) six (6) months after Disability of
the Grantee.

 

(f)    Transferability of Awards.    Awards granted under the Plan, and any
interest therein, shall not be transferable or assignable by the Grantee, and
may not be made subject to execution, attachment or similar process, otherwise
than by will or by the laws of descent and distribution, and shall be
exercisable or payable during the lifetime of the Grantee only by the Grantee;
provided, that the Grantee may, however, designate persons who or which may
exercise or receive his or her Awards following the Grantee’s death.
Notwithstanding the preceding sentence, Non-Qualified Stock Options may be
transferred to such family members, family member trusts, family limited
partnerships and other family member entities as the Committee, in its sole
discretion, may approve prior to any such transfer. No such transfer will be
approved by the Committee if the Common Stock issuable under such transferred
Award would not be eligible to be registered on Form S-8 promulgated under the
Securities Act.

 

(g)    Acquisitions and Other Transactions.    The Committee may, from time to
time, cause the Company to assume outstanding awards granted by another entity,
whether in connection with an acquisition of such other entity or otherwise, by
either (i) granting an Award under the Plan in replacement of or in substitution
for the awards assumed by the Company, or (ii) treating the assumed award as if
it had been granted under the Plan if the terms of such assumed award could be
applied to an Award granted under the Plan. Such assumption shall be permissible
if the holder of the assumed award would have been eligible to be granted an
Award hereunder if the other entity had applied the rules of this Plan to such
grant.

 

(h)    Payment.    Payment of an Award (i) may be made in cash, Common Stock or
a combination thereof, as determined by the Committee in its sole discretion,
(ii) shall be made in a lump sum or in installments as prescribed by the
Committee in its sole discretion, and (iii) to the extent applicable, shall be
based on the Fair Market Value of the Common Stock for the payment or exercise
date. Payment of the amount determined under Section 9(b) or 9(c) shall be made
solely in whole shares of Common Stock in a number determined by their Fair
Market Value on the date of exercise of the Stock Appreciation Right. If the
amount payable results in a fractional share of Common Stock, the amount payable
for the fractional share will be withheld pursuant to Section 13(j) hereof by
the Company in connection with satisfying its tax withholding obligations with
respect to the exercise of the Stock Appreciation Right. Notwithstanding the
foregoing provisions of this Section 13(h), payment of the amount determined
under Section 9(b) or 9(c) in connection with the exercise of a Stock
Appreciation Right may be paid in cash, if such form of payment would not cause
the Stock Appreciation Right or the Plan to be subject to Section 409A of the
Code.

 

(i)    Notice.    If an Award involves an exercise, it may be exercised only by
delivery to the Company of a written exercise agreement approved by the
Committee (which need not be the same for each Grantee), stating the number of
shares of Common Stock being purchased or with respect to which an Award is
being exercised, the method of payment, and such other matters as may be deemed
appropriate by the Company in connection with the issuance of shares upon
exercise of the Award, together with payment in full of any exercise price for
any shares of Common Stock being purchased. Such exercise agreement may be part
of a Grantee’s Award Agreement.

 

(j)    Withholding Taxes.    The Committee may establish such rules and
procedures as it considers desirable in order to satisfy any obligation of the
Company to withhold the statutory prescribed minimum amount of Federal, state or
local income taxes or other taxes with respect to the grant, exercise or payment

 

16

--------------------------------------------------------------------------------


 

of any Award under the Plan, including procedures for a Grantee to have shares
of Common Stock withheld from the total number of shares of Common Stock to be
issued or purchased upon grant, exercise or payment of an Award. The shares of
Common Stock reserved for issuance under the Plan shall be reduced by the number
of shares of Common Stock withheld for the payment of taxes pursuant to this
Section 13(j). Prior to issuance of any shares of Common Stock or, if
applicable, payment of cash, upon exercise of an Award, the Grantee shall pay or
make adequate provision acceptable to the Committee for the satisfaction of the
statutory minimum prescribed amount of any Federal, state or local income or
other tax withholding obligations of the Company, if applicable.

 

(k)    Exercise of Award Following Termination of Continuous Service.

 

(i)    An Award may not be exercised after the expiration date of such Award set
forth in the Award Agreement and may be exercised following the termination of a
Grantee’s Continuous Service only to the extent provided in the Award Agreement.

 

(ii)   Where the Award Agreement permits a Grantee to exercise an Award
following the termination of the Grantee’s Continuous Service for a specified
period, the Award shall terminate to the extent not exercised on the last day of
the specified period or the last day of the original term of the Award,
whichever occurs first.

 

(iii)  Any Option designated as an Incentive Stock Option, to the extent not
exercised within the time permitted by law for the exercise of Incentive Stock
Options following the termination of an Optionee’s Continuous Service, shall
convert automatically to a Non-Qualified Stock Option and thereafter shall be
exercisable as such to the extent exercisable by its terms for the period
specified in the Option Agreement.

 

(iv)  The Committee shall have discretion to determine whether the Continuous
Service of a Grantee has terminated and the effective date on which such
Continuous Service terminates and whether the Grantee’s Continuous Service
terminated as a result of the Disability of the Grantee.

 

(l)    Limitations on Exercise.

 

(i)    The Committee may specify a reasonable minimum number of shares of Common
Stock or a percentage of the shares subject to an Award that may be purchased on
any exercise of an Award; provided, that such minimum number will not prevent a
Grantee from exercising the full number of shares of Common Stock as to which
the Award is then exercisable.

 

(ii)   The obligation of the Company to issue any shares of Common Stock
pursuant to the exercise of any Award or otherwise make payments hereunder shall
be subject to the condition that such exercise and the issuance and delivery of
such shares and other actions pursuant thereto comply with Section 409A of the
Code, the Securities Act, all applicable state securities and other laws and the
requirements of any stock exchange or national market system upon which the
shares of Common Stock may then be listed or quoted, as in effect on the date of
exercise. The Company shall be under no obligation to register the shares of
Common Stock with the Securities and Exchange Commission or to effect compliance
with the registration, qualification or listing requirements of any state
securities laws or stock exchange or national market system, and the Company
shall have no liability for any inability or failure to do so.

 

(iii)  As a condition to the exercise of an Award, the Company may require the
person exercising such Award to represent and warrant at the time of any such
exercise that the shares of Common Stock are being purchased only for investment
and without any present intention to sell or distribute such shares of Common
Stock if, in the opinion of counsel for the Company, such a representation is
required by any securities or other applicable laws.

 

(m)    Privileges of Stock Ownership.    Except as provided in the Plan with
respect to Restricted Stock Awards, no Grantee will have any of the rights of a
stockholder with respect to any shares of Common Stock subject to an Award until
such Award is properly exercised and the purchased or awarded shares of Common
Stock are issued and delivered to the Grantee, as evidenced by an appropriate
entry on the books

 

17

--------------------------------------------------------------------------------


 

of the Company or of a duly authorized transfer agent of the Company. No
adjustment shall be made for dividends or distributions or other rights for
which the record date is prior to such date of issuance and delivery of shares
of Common Stock, except as provided in the Plan.

 

(n)    Breach; Additional Terms.    A breach of the terms and conditions of this
Plan or established by the Committee pursuant to the Award Agreement shall cause
a forfeiture of the Award. At the time of such Award, the Committee may, in its
sole discretion, prescribe additional terms, conditions or restrictions relating
to the Award, including provisions pertaining to the termination of the
Grantee’s employment (by retirement, Disability, death or otherwise) prior to
expiration of the Forfeiture Restrictions or other vesting provisions. Such
additional terms, conditions or restrictions shall also be set forth in an Award
Agreement made in connection with the Award.

 

14.    ADJUSTMENT UPON CHANGES IN CAPITALIZATION AND CORPORATE EVENTS.

 

(a)    Capital Adjustments.    The number of shares of Common Stock (i) covered
by each outstanding Award granted under the Plan, the exercise, target or
purchase price of each outstanding Award, and any other terms of the Award that
the Committee determines requires adjustment, and (ii) available for issuance
under Sections 5 and 7 shall be adjusted to reflect, as deemed appropriate by
the Committee, any increase or decrease in the number of shares of Common Stock
resulting from a stock dividend, stock split, reverse stock split, combination,
reclassification or similar change in the capital structure of the Company
without receipt of consideration, subject to any required action by the Board or
the stockholders of the Company and compliance with applicable securities laws;
provided, however, that the exercise, target or purchase price may not be
decreased to below the par value, if any, for the shares of Common Stock as
adjusted pursuant to this Section 14(a). Except as the Committee determines, no
issuance by the Company of shares of capital stock of any class, or securities
convertible into shares of capital stock of any class, shall affect, and no
adjustment by reason hereof shall be made with respect to, the number or price
of shares of Common Stock subject to an Award. Notwithstanding the foregoing
provisions of this Section 14(a), no adjustment may be made by the Committee
with respect to an outstanding Award that would cause such Award and/or the Plan
to become subject to Section 409A of the Code.

 

(b)    Dissolution or Liquidation.    The Committee shall notify the Grantee at
least twenty (20) days prior to any proposed dissolution or liquidation of the
Company. Unless specifically provided otherwise in an individual Award or Award
Agreement or in a then-effective written employment agreement between the
Grantee and the Company or an Affiliate, to the extent that (i) an Award that is
an Option or Stock Appreciation Right has not been previously exercised,
(ii) the Forfeiture Restrictions have not lapsed with respect to an Award that
is a Restricted Stock Award, or (iii) an Award that is a Restricted Stock Unit
Award has not previously vested, any such Award that is an Option, Stock
Appreciation Right, or Restricted Stock Unit shall expire, and any such Award
that is a Restricted Stock Award shall be forfeited, and the shares of Common
Stock subject to such Award shall be returned to the Company, in each case,
immediately prior to consummation of such dissolution or liquidation, and such
Award shall terminate immediately prior to consummation of such dissolution or
liquidation.

 

(c)    Change in Control.    Unless specifically provided otherwise with respect
to Change in Control events in an individual Award or Award Agreement or in a
then-effective written employment agreement between the Grantee and the Company
or an Affiliate, if, during the term of the Plan, a Change in Control occurs,
the surviving entity or purchaser described in Section 3(f), the “Purchaser,”
shall either assume the obligations of the Company under the outstanding Awards
or convert the outstanding Awards into awards of at least equal value as to
capital stock of the Purchaser. In the event such Purchaser refuses to assume or
substitute Awards pursuant to a Change in Control, each Award which is at the
time outstanding under the Plan shall (i) except as provided otherwise in an
individual Award or Award Agreement, automatically become, subject to all other
terms of the Award or Award Agreement, fully vested and exercisable or payable,
as appropriate, and be released from any repurchase or forfeiture provisions,
immediately prior to the specified effective date of such Change in Control, for
all of the shares of Common Stock at the time represented by such Award,
(ii) the Forfeiture Restrictions applicable to all outstanding Restricted Stock
Awards shall lapse and shares of Common Stock subject to such Restricted Stock
Awards shall be released from escrow (or transferred from book entry with the
Company’s transfer agent, if applicable), and delivered (subject to Grantee’s
satisfaction of the requirements of Section 13(j)) to the Grantees of the

 

18

--------------------------------------------------------------------------------


 

Awards free of any Forfeiture Restriction, (iii) all other Awards, including
without limitation, any Restricted Stock Unit Awards, shall become fully vested
and payment thereof shall be accelerated using, if applicable, the then-current
Fair Market Value to measure any payment that is based on the value of the
Common Stock or using such higher amount as the Committee may determine to be
more reflective of the actual value of such stock, and (iv) notwithstanding any
contrary terms in the Award or Award Agreement, expire on a date at least twenty
(20) days after the Committee gives written notice to Grantees specifying the
terms and conditions of the acceleration of vesting, exercisability and/or
payment of their Awards and, if applicable, the remaining period to exercise
their Options.

 

To the extent that a Grantee exercises an Award before or on the effective date
of the Change in Control, (i) the Company shall issue all Common Stock purchased
or issuable by exercise of that Award (subject to the Grantee’s satisfaction of
the requirements of Section 13(j)), and those shares of Common Stock shall be
treated as issued and outstanding for purposes of the Change in Control, and
(ii) with respect to a Stock Appreciation Right that is to be settled in the
form of a cash payment, the Company shall make such payment to the Grantee
(subject to Grantee’s satisfaction of the requirements of Section 13(j)). Upon a
Change in Control, if the outstanding Awards are not assumed or substituted by
the Purchaser, the Plan shall terminate and any unexercised Awards outstanding
under the Plan at that date shall terminate as of the expiration of the period
specified in the notice to be provided in the immediately preceding paragraph.

 

15.    STOCKHOLDER APPROVAL.    The Company shall obtain the approval of the
Plan by the Company’s stockholders to the extent required to satisfy
Sections 162(m) or 422 of the Code or to satisfy or comply with any applicable
laws or the rules of any stock exchange or national market system on which the
Common Stock may be listed or quoted. No Award that is granted as a result of
any increase in the number of shares of Common Stock authorized to be issued
under the Plan may be exercised or forfeiture restrictions lapse prior to the
time such increase has been approved by the stockholders of the Company. No
Award shall be made hereunder unless and until such stockholder approval of the
Plan is obtained.

 

16.    ADMINISTRATION.    The Plan shall be administered by the Committee. The
Committee shall interpret the Plan and any Awards granted pursuant to the Plan
and shall prescribe such rules and regulations in connection with the operation
of the Plan as it determines to be advisable for the administration of the Plan.
The Committee may rescind and amend its rules and regulations from time to time.
The interpretation by the Committee of any of the provisions of the Plan or any
Award granted under the Plan shall be final and binding upon the Company and all
persons having an interest in any Award or any shares of Common Stock purchased
or other payments received pursuant to an Award. Notwithstanding the authority
hereby delegated to the Committee to grant Awards to Employees, Directors and
Consultants under the Plan, the Board shall have full authority, subject to the
express provisions of the Plan, to grant Awards to Employees, Directors and
Consultants under the Plan, to interpret the Plan, to provide, modify and
rescind rules and regulations relating to the Plan, to determine the terms and
provision of Awards granted to Employees, Consultants and Directors under the
Plan and to make all other determinations and perform such actions as the Board
deems necessary or advisable to administer the Plan. No member of the Committee
or the Board shall be liable for any action taken or determination made in good
faith with respect to the Plan or any Award granted hereunder.

 

17.    EFFECT OF PLAN.    Neither the adoption of the Plan nor any action of the
Board or the Committee shall be deemed to give any Employee, Director or
Consultant any right to be granted an Award or any other rights except as may be
evidenced by the Award Agreement, or any amendment thereto, duly authorized by
the Committee and executed on behalf of the Company, and then only to the extent
and on the terms and conditions expressly set forth therein. The existence of
the Plan and the Awards granted hereunder shall not affect in any way the right
of the Board, the Committee or the stockholders of the Company to make or
authorize any adjustment, recapitalization, reorganization or other change in
the Company’s capital structure or its business, any merger or consolidation or
other transaction involving the Company, any issue of bonds, debentures, or
shares of preferred stock ranking prior to or affecting the Common Stock or the
rights thereof, the dissolution or liquidation of the Company or any sale or
transfer of all or any part of the Company’s assets or business, or any other
corporate act or proceeding by or for the Company. Nothing contained in the Plan
or in any Award Agreement or in other related documents shall confer upon any
Employee, Director or Consultant any right with respect to such person’s
Continuous Service or interfere or affect in any way with the right of the
Company or an Affiliate to terminate such person’s Continuous Service at any
time, with or without cause.

 

19

--------------------------------------------------------------------------------


 

18.    NO EFFECT ON RETIREMENT AND OTHER BENEFIT PLANS.    Except as
specifically provided in a retirement or other benefit plan of the Company or an
Affiliate, Awards shall not be deemed compensation for purposes of computing
benefits or contributions under any retirement plan of the Company or an
Affiliate, and shall not affect any benefits under any other benefit plan of any
kind or any benefit plan subsequently instituted under which the availability or
amount of benefits is related to level of compensation. The Plan is not a
“Retirement Plan” or “Welfare Plan” under the Employee Retirement Income
Security Act of 1974, as amended.

 

19.    AMENDMENT OR TERMINATION OF PLAN.    The Board in its discretion may, at
any time or from time to time after the date of adoption of the Plan, terminate
or amend the Plan in any respect, including amendment of any form of Award
Agreement, exercise agreement, or instrument to be executed pursuant to the
Plan; provided, however, to the extent necessary to comply with the Code,
including Sections 162(m) and 422 of the Code, other applicable laws, or the
applicable requirements of any stock exchange or national market system, the
Company shall obtain stockholder approval of any Plan amendment in such manner
and to such a degree as required. No Award may be granted after termination of
the Plan. Any amendment or termination of the Plan shall not affect Awards
previously granted, and such Awards shall otherwise remain in full force and
effect as if the Plan had not been amended or terminated, unless mutually agreed
otherwise in a writing (including an Award Agreement) signed by the Grantee and
the Company.

 

20.    EFFECTIVE DATE AND TERM OF PLAN.    The Plan shall become effective as of
the Effective Date, which is the date the Plan was approved by the Company’s
stockholders. The Plan shall continue in effect for a term of ten (10) years
from the Effective Date, and shall terminate on the day before the tenth
anniversary of the Effective Date, unless sooner terminated by action of the
Board.

 

21.    SEVERABILITY AND REFORMATION.    The Company intends all provisions of
the Plan to be enforced to the fullest extent permitted by law. Accordingly,
should a court of competent jurisdiction determine that the scope of any
provision of the Plan is too broad to be enforced as written, the court should
reform the provision to such narrower scope as it determines to be enforceable.
If, however, any provision of the Plan is held to be wholly illegal, invalid, or
unenforceable under present or future law, such provision shall be fully
severable and severed, and the Plan shall be construed and enforced as if such
illegal, invalid, or unenforceable provision were never a part hereof, and the
remaining provisions of the Plan shall remain in full force and effect and shall
not be affected by the illegal, invalid, or unenforceable provision or by its
severance.

 

22.    GOVERNING LAW.    The Plan and all issues or matters relating to the Plan
shall be governed by, determined and enforced under, and construed and
interpreted in accordance with the laws of the State of Texas.

 

23.    INTERPRETIVE MATTERS.    Whenever required by the context, pronouns and
any variation thereof shall be deemed to refer to the masculine, feminine, or
neuter, and the singular shall include the plural, and visa versa. The term
“include” or “including” does not denote or imply any limitation. The term
“business day” means any Monday through Friday other than such a day on which
banks are authorized to be closed in the State of Texas. The captions and
heading used in the Plan are inserted for convenience and shall not be deemed a
part of the Plan for construction or interpretation.

 

20

--------------------------------------------------------------------------------